Plaintiff and defendant were married in 1894. They have no children. August 19, 1927, plaintiff filed a bill for divorce. Defendant filed an answer to the bill of complaint and later an amended and supplemental answer in the nature of a cross-bill. Decree was entered May 21, 1928, granting defendant a divorce from bed and board on the grounds of extreme cruelty, giving her property of the estimated value of $16,344.63, and to plaintiff property of the estimated value of $11,971.26, subject to indebtedness of $630. The decree provided the parties should make conveyance to each other so as to vest the title of the property in the party to whom it was awarded, and in default thereof a certified copy of the decree might be recorded which should stand as and for a sufficient conveyance. From the decree entered, defendant appeals. After reviewing the extensive record, we think the trial court's division of the property substantially correct, and the decree appealed from is affirmed, without costs.
NORTH, C.J., and FEAD, BUTZEL, WIEST, CLARK, McDONALD, and SHARPE, JJ., concurred.